 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                               CASE NO. 2:18-CR-00164-MCE
11                                Plaintiff,                 STIPULATION REGARDING SCHEDULE
                                                             FOR DEFENDANT’S SECOND MOTION
12                          v.                               FOR REDUCTION OF SENTENCE UNDER
                                                             18 U.S.C. § 3582(c)(1)(A); ORDER
13   KELLY DUANE HUGHES,
14                                Defendant.
15

16                                               STIPULATION
17          Plaintiff United States of America (the “government”), by and through its counsel of record, and
18 the defendant, by and through his counsel of record, hereby stipulate as follows:

19          1.     The defendant filed a second motion for compassionate release on April 15, 2021.
20 Docket No. 325. The government’s response is due on May 6, 2021, with any reply from the defendant

21 due on May 13, 2021. Docket No. 329.

22          2.     Counsel for the government requests additional time to obtain relevant records and draft
23 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

24 request.

25          3.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
26 schedule on the defendant’s motion as follows:

27                 a)       The government’s response to the defendant’s motion to be filed on or before
28          May 10, 2021;

      STIPULATION RE BRIEFING SCHEDULE                   1
30
 1                 b)       The defendant’s reply to the government’s response to be filed on or before May

 2          10, 2021.

 3          IT IS SO STIPULATED.

 4

 5    Dated: May 6, 2021                                     PHILLIP A. TALBERT
                                                             Acting United States Attorney
 6

 7                                                           /s/ JAMES R. CONOLLY
                                                             JAMES R. CONOLLY
 8                                                           Assistant United States Attorney

 9

10    Dated: May 6, 2021                                     /s/ MICHAEL LONG
                                                             MICHAEL LONG
11                                                           Counsel for Defendant
                                                             KELLY DUANE HUGHES
12

13
                                                     ORDER
14
            Based upon the stipulation and representations of the parties, the Court adopts the following as a
15
     revised briefing schedule regarding the defendant’s motion for sentence reduction:
16
            a)     The government’s response to the defendant’s motion, Docket No. 325, is due on or
17
     before May 10, 2021;
18
            b)     The defendant’s reply to the government’s response, if any, is due on May 17, 2021.
19
            IT IS SO ORDERED.
20
     Dated: May 12, 2021
21

22

23

24

25

26

27

28

      STIPULATION RE BRIEFING SCHEDULE                   2
30
